

115 S1776 IS: Agricultural Energy Programs Reauthorization Act of 2017
U.S. Senate
2017-09-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1776IN THE SENATE OF THE UNITED STATESSeptember 7, 2017Mr. Franken (for himself, Mr. Durbin, and Ms. Baldwin) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the Farm Security and Rural Investment Act of 2002 to reauthorize energy programs through
			 fiscal year 2023, and for other purposes.
	
 1.Short titleThis Act may be cited as the Agricultural Energy Programs Reauthorization Act of 2017. 2.Biobased markets programSection 9002 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8102) is amended—
 (1)in subsection (b)— (A)in paragraph (1), by inserting or renewable chemicals after biobased products;
 (B)in paragraph (2)(B)— (i)in clause (i), by inserting or renewable chemical after biobased; and
 (ii)in clause (ii), by inserting or renewable chemical after portions of biobased; and (C)by adding at the end the following:
					
 (5)Education and outreachThe Secretary, in consultation with the Administrator, shall provide to appropriate stakeholders education and outreach relating to the voluntary labeling program under this subsection.; 
 (2)in subsection (f), by striking the subsection designation and all that follows through The Secretary and inserting the following:  (f)Manufacturers of renewable chemicals and biobased products (1)NAICS codesThe Secretary and the Secretary of Commerce shall jointly develop North American Industry Classification System codes for—
 (A)renewable chemicals manufacturers; and (B)biobased products manufacturers.
 (2)National testing center registryThe Secretary; (3)in subsection (h)(2)—
 (A)in subparagraph (B)(ii), by striking and at the end; (B)in subparagraph (C), by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following:  (D)a description of the quantity of biobased products procured under subsection (a) during the previous year.;
 (4)in subsection (i)— (A)in paragraph (1), by striking $3,000,000 for each of fiscal years 2014 through 2018 and inserting $6,000,000 for each of fiscal years 2019 through 2023; and
 (B)in paragraph (2), by striking 2018 and inserting 2023; and (5)in subsection (j), by striking includes, with and inserting the following: “includes—
				
 (1)products produced from biologically captured and reused carbon; and (2)with.
 3.Biorefinery, renewable chemical, and biobased product manufacturing assistanceSection 9003 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8103) is amended—
 (1)in subsection (b)(3)— (A)in subparagraph (A), by striking and at the end and inserting or; and
 (B)in subparagraph (B)— (i)by inserting renewable chemical or biobased product before technology; and
 (ii)by striking biorefinery that produces an advanced biofuel. and inserting biorefinery.; and (2)in subsection (g)—
 (A)by striking paragraph (1) and inserting the following:  (1)Mandatory fundingOf the funds of the Commodity Credit Corporation, the Secretary shall use for the cost of loan guarantees under this section, to remain available until expended, $75,000,000 for each of fiscal years 2019 through 2023.; and
 (B)in paragraph (2), by striking 2018 and inserting 2023. 4.Bioenergy program for advanced biofuelsSection 9005(g) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8105(g)) is amended—
 (1)in paragraph (1), by striking expended— and all that follows through the period at the end and inserting expended, $5,000,000 for each of fiscal years 2018 through 2023.; and (2)in paragraph (2), by striking 2018 and inserting 2023.
			5.Rural Energy for America Program
 (a)Definition of renewable energy systemSection 9001(16) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8101(16)) is amended—
 (1)by redesignating subparagraph (B) as subparagraph (C); and (2)in subparagraph (A), by striking that— and all that follows through the period at the end of clause (ii) and inserting the following: “that produces usable energy from a renewable energy source.
					
 (B)InclusionsThe term renewable energy system includes— (i)distribution components necessary to move energy produced by a renewable energy system to the initial point of sale; and
 (ii)other components and ancillary infrastructure of a renewable energy system, such as a storage system..
 (b)FundingSection 9007(g) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8107(g)) is amended—
 (1)in paragraph (1), by striking expended— and all that follows through the period at the end and inserting expended, $150,000,000 for each of fiscal years 2018 through 2023.; (2)in paragraph (3), by striking $20,000,000 for each of fiscal years 2014 through 2018 and inserting $50,000,000 for each of fiscal years 2018 through 2023; and
 (3)by adding at the end the following:  (4)Allocation of fundingFor each fiscal year, not more than 30 percent of amounts made available to carry out this section may be used for—
 (A)any 1 form of renewable energy described in subparagraphs (A) and (B) of section 9001(15); or (B)technologies to improve the efficiency of energy usage..
 6.Biomass research and developmentSection 9008(h) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8108(h)) is amended—
 (1)in paragraph (1), by striking expended— and all that follows through the period at the end and inserting expended, $20,000,000 for each of fiscal years 2019 through 2023.; and (2)in paragraph (2), by striking 2018 and inserting 2023.
 7.Feedstock Flexibility Program for Bioenergy ProducersSection 9010(b) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8110(b)) is amended—
 (1)in paragraph (1)(A), by striking 2018 and inserting 2023; and (2)in paragraph (2)(A), by striking 2018 and inserting 2023.
 8.Biofuels and Biobased Product Feedstock and Wildland Fire Protection ProgramSection 9011 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8111) is amended—
 (1)by striking the section heading and inserting Biofuels and Biobased Product Feedstock and Wildland Fire Protection Program.; (2)in subsection (a)—
 (A)by striking paragraph (1); (B)by redesignating paragraphs (2) and (3) through (7) as paragraphs (7) and (1) through (5), respectively, and moving the paragraphs so as to appear in numerical order;
 (C)in paragraph (1) (as so redesignated), by striking BCAP and inserting program; (D)in paragraph (4) (as so redesignated)—
 (i)in subparagraph (B)— (I)in clause (ii)(II), by striking and at the end;
 (II)in clause (iii), by striking the period at the end and inserting a semicolon; and (III)by adding at the end the following:
							
 (iv)algae; and (v)animal waste and byproducts, including fat, oil, grease, and manure.; and
 (ii)in subparagraph (C)— (I)by striking clauses (ii) and (iv); and
 (II)by redesignating clauses (iii), (v), (vi), and (vii) as clauses (ii), (iii), (iv), and (v), respectively;
 (E)in paragraph (5) (as so redesignated), by striking BCAP; (F)by inserting after paragraph (5) (as so redesignated) the following:
					
 (6)ProgramThe term program means the Biofuels and Biobased Product Feedstock and Wildland Fire Protection Program established under this section.; and
 (G)in paragraph (7) (as so redesignated)— (i)by striking the paragraph heading and inserting Project area.—; and
 (ii)in the matter preceding subparagraph (A), by striking BCAP; (3)in subsection (b)—
 (A)in the matter preceding paragraph (1), by striking Biomass Crop Assistance Program and inserting Biofuels and Biobased Product Feedstock and Wildland Fire Protection Program; (B)in paragraph (1), by striking BCAP; and
 (C)in paragraph (2), by inserting , including eligible material harvested for the purpose of hazardous woody fuel reduction before the period at the end; (4)in subsection (c)—
 (A)by striking the subsection heading and inserting Project areas.—; (B)by striking BCAP each place it appears;
 (C)in paragraph (2)(B)— (i)in the subparagraph heading, by striking BCAP project and inserting Project; and
 (ii)in clause (i) (as amended by subparagraph (B)), by inserting program before the semicolon at the end; (D)in paragraph (4) (as amended by subparagraph (B)), by inserting program before contract; and
 (E)in paragraph (5)(D) (as amended by subparagraph (B)), by inserting program before payments on land; (5)in subsection (d)—
 (A)in paragraph (1)(A), by striking BCAP and inserting program; (B)in paragraph (2)(B), by striking paragraph (3) and inserting paragraph (5);
 (C)by redesignating paragraph (3) as paragraph (5); (D)by inserting after paragraph (2) the following:
					
						(3)Hazardous woody fuel reduction
 (A)In generalIn accordance with regulations issued by the Secretary to carry out this paragraph, the Secretary may use amounts made available under subsection (f)(1)(A) to provide to a project sponsor that submits to the Secretary an application in accordance with those regulations a payment under this subsection for the transportation costs of a project that removes eligible material for the purpose of hazardous woody fuel reduction, as determined by the Secretary.
 (B)ConsiderationsIn determining which projects to provide payments under subparagraph (A), the Secretary shall consider—
 (i)only projects that, as determined by the Secretary, in consultation with the Forest Service Fire Modeling Institute, are located in wildland areas that are the most—
 (I)at risk from wildfire; or (II)in need of restoration; and
 (ii)which projects will provide— (I)the greatest benefit to the protection of human life and structures in the wildland-urban interface; and
 (II)the greatest protection of municipal water supplies. (4)Limitation on collection of biomass for environmental benefitAs a condition on the receipt of a payment under this subsection, a producer or person described in subparagraph (A) or (B) of paragraph (1), respectively, shall leave uncollected and unharvested not less than 30 percent, as determined appropriate by the Secretary, of the woody eligible material.; and
 (E)in paragraph (5) (as redesignated by subparagraph (C))— (i)in the paragraph heading, by striking bcap and inserting program; and
 (ii)by striking BCAP and inserting program; and (6)in subsection (f)—
 (A)in paragraph (1), by striking Of the funds and all that follows through the period at the end and inserting the following:  (A)Mandatory fundingOf the funds of the Commodity Credit Corporation, the Secretary shall use to carry out this section $70,000,000 for each of fiscal years 2019 through 2023.
 (B)Discretionary fundingThere is authorized to be appropriated to the Secretary to carry out this section $20,000,000 for each of fiscal years 2019 through 2023.; and
 (B)in paragraph (2), by striking the Secretary shall use not less than 10 percent, nor more than 50 percent, of the amount and inserting the following: “the Secretary shall use—  (A)not less than $50,000,000 to make transportation payments for hazardous woody fuel reduction projects under subsection (d)(3); and
 (B)not less than 10 percent, and not greater than 50 percent, of the remaining amount. 9.Community Wood Energy ProgramSection 9013(e) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8113(e)) is amended by striking 2018 and inserting 2023.
 10.Effective dateThe amendments made by this Act take effect on October 1, 2018.